DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/03/2022. Claims 1-16 are presently pending and are presented for examination. Claims 1-7 were amended. Claims 8-16 have been added. 
Reply to Remarks
Applicant’s amendments, see Pages 9-10 of the Applicant's Remarks, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-8 under Claim Interpretations and § 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection for “control center” under § 112 has been made as this language acts as a generic placeholder and it is unclear whether the language is directed to for example a remote controller or a vehicle mounted ECU.   
Applicant’s arguments, see Pages 10-14 of the Applicant's Remarks, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-16 under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Mielenz, Lin, and Aso either taken alone or in combination, fail to teach or suggest the claimed subject matter, particularly: that Aso does not discloses “that the collision determination is based on comparing the actual passage time with a scheduled passage time”. The Applicant’s construct ‘that the collision determination is based on comparing the actual passage time with a scheduled passage time’ attempts to improperly limit the term to one particular disclosed embodiment in which an unspecified difference is determined between two detected values and is compared to a current threshold. However, the specification in paragraph 22 defines the determination of the scheduled passage time to be the time a vehicle is anticipated to cross a node with is then compared to a measured passage time. The applied Aso reference meets this definition because it discloses two anticipated passage times, a shortest arrival time tmin and a longest stopover time tmax, that are then compared to the determination of the time, whether it is at tmax or tmin, to decide whether there is a chance of collision, as seen in Aso in paragraphs 34 and 35. In short, Aso does teach the claim limitation in question because the desired predicted arrival times are compared to the time that the vehicle crosses the node to determine the chance of collision.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: "control center" in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the claim element “control center” is a limitation that invokes 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to
disclose the corresponding structure, material, or acts for the claimed function. Examiner is
unable to find the corresponding structure in the Specification because the sections of Applicant's
Specification that discuss these elements do not include the corresponding structure (See at least,
¶78 for “control center” of the Applicant's Specification).
Therefore, claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
As to Claim 1, the claim element “control center” invokes 35 U.S.C. 112(f) or pre
AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the
corresponding structure, material, or acts for the claimed function. Examiner is unable to find the
corresponding structure in the Specification because the sections of Applicant's Specification that
discuss these elements do not include the corresponding structure (See at least, ¶78, for “control center” of the Applicant's Specification). Therefore, claims 1-8 are rejected under
35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph. Appropriate correction is
required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz, US-20170351267-A1, and in view of Lin, US-20200262418-A1, and Aso et al., US-20160358476-A1, hereinafter referred to as Mielenz, Lin, Aso.
As per claim 1
Mielenz discloses [a] parking lot management device configured (valet parking system -
Mielenz ¶10), to manage traveling of a plurality of vehicles (risk of a collision between vehicles
encountering one another is reduced - Mielenz Fig 2 and ¶10 (where collisions are prevented by stopping and delaying vehicle movement)), for each of a plurality of nodes indicating a travel
route in a parking lot, the parking lot management device comprising (The map is continuously
updated with pieces of surroundings information detected with the aid of sensor units 30 -
Mielenz Fig 2 and ¶43), a second node, out of the nodes that is located forward of the first node in a traveling direction of the first autonomous driving vehicle wherein the first autonomous driving vehicle, the second node before the second autonomous driving vehicle, the second node (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy…For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15…monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the second node is the sensor located in the top left corner, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose by setting a scheduled passage time, a control center configured to acquire an actual passage time at which a first autonomous driving vehicle has actually passed a first node, out of the nodes indicating the travel route of the first autonomous vehicle, determine a collision risk between a second autonomous vehicle and the first autonomous driving vehicle based on the actual passage time of the one of the first autonomous driving vehicle and the second autonomous driving vehicle with the scheduled passage of time of the same one of the first autonomous driving vehicle and the second autonomous driving vehicle, wherein the first autonomous driving vehicle and the second autonomous driving vehicle are each scheduled to pass, is scheduled to pass, is scheduled to pass; and delay a first scheduled passage time, at which the second autonomous vehicle is scheduled to pass the second node and deliver the delayed first scheduled passage time to the second autonomous driving vehicle to cause the second autonomous driving vehicle to pass the second node following the first autonomous driving vehicle when it is determined that there is the collision risk.
However, Lin teaches by setting a scheduled passage time, with the scheduled passage of time, are each scheduled to pass, is scheduled to pass, is scheduled to pass, a first scheduled passage time, is scheduled to pass (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches acquire an actual passage time at which a first autonomous driving vehicle has actually passed a first node, out of the nodes indicating the travel route
of the first autonomous driving vehicle (host vehicle M passes through a point ''A", since the passage time t.sub.A is smaller than the shortest arrival time t.sub.min (t.sub.A&lt;t.sub.min), it is determined that there is no possibility of collision between the other vehicle M2 and the host vehicle M.-Aso Fig 7 and ¶43 (the first node is point "A" and the actual passage time is the passage time)); determine a collision risk between a second autonomous vehicle and the first autonomous driving vehicle based on the actual passage time of the one of the first autonomous driving vehicle and the second autonomous driving vehicle, of the same one of the first autonomous driving vehicle and the second autonomous driving vehicle, wherein the first autonomous driving vehicle and the second autonomous driving vehicle (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16 ... The collision determination unit 17 determines whether or not the passage time t at which the host vehicle passes through each point - Aso Fig 1 and ¶34 (the actual passage time being the passage time)), delay a, at which the second autonomous vehicle, the second node and deliver the delayed first scheduled passage time to the second autonomous driving vehicle to cause the second autonomous vehicle to pass the second node following the first autonomous driving vehicle when it is determined that there is the collision risk (When it is determined that t.sub.min <t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates – Aso Fig 1 and ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the control center)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 2
Mielenz does not disclose wherein the control center is configured to determine that there is the collision risk, when the actual passage time is later than a, at which the first autonomous driving vehicle passes the first node.
However, Lin teaches second scheduled passage time set in advance (The target vehicle
and the target object are scheduled in a coordinated manner, so that the target vehicle and the
target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled
passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are
all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured determine that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), when the actual passage time is later than a, at which the first autonomous driving vehicle passes the first node (For example, when the host vehicle M passes through a point "B ", since the passage time to is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max (t.sub.min <t<t.sub.max), it is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso Fig 7 and ¶43 (the actual passage time being the passage time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 3
Mielenz does not disclose wherein the control center is configured to determine that there is the collision risk when the actual passage time is later than the second scheduled passage time by a first predetermined time or more, the first predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle.
However, Lin teaches second scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time,
for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in
advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured to determine that
there is the collision risk (The collision determination unit 17 receives the route candidate
information output from the vehicle route candidate acquisition unit 11 and the road data
information output from the shortest arrival time calculation unit 15 and the longest stopover
time calculation unit 16. - Aso Fig 1 and ¶34), when the actual passage time is later than the, by
a first predetermined time or more (shortest arrival time calculation means is smaller than the
passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object – Aso ¶10 (the first predetermined time being the shortest arrival time and the actual passage time being the passage time at each node)), the first predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min ... is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle Mand the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 4
Mielenz does not disclose wherein the control center is configured to determine that there is the collision risk when the control center predicts, based on the actual passage time, that the first autonomous driving vehicle passes the second node later than a third scheduled passage time set in advance at which the first autonomous driving vehicle passes the second node.
However, Lin teaches a third scheduled passage time set in advance (The target vehicle
and the target object are scheduled in a coordinated manner, so that the target vehicle and the
target object can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled
passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured to determine that there is the collision risk when the control center predicts (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16 ... The collision determination unit 17 determines whether or not the passage time tat which the host vehicle passes through each point - Aso Fig 1 and ¶34 (the actual passage time being the passage time)), based on the actual passage time, that the first autonomous driving vehicle passes the second node later than, at which the first autonomous driving vehicle passes the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 5
Mielenz does not disclose wherein the control center is configured to determine that there is the collision risk when the control center predicts, that the first autonomous driving vehicle passes the second node later than the third scheduled passage time by a second predetermined time or more, the second predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle.
However, Lin teaches the third scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled passage time,
for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured to determine that
there is the collision risk when the control center predicts (The collision determination
unit 17 receives the route candidate information output from the vehicle route candidate
acquisition unit 11 and the road data information output from the shortest arrival time
calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), that
the first autonomous driving vehicle passes the second node later than (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), by a second predetermined time or more (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object – Aso ¶10 (the second predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles' speed which will vary each time vehicles pass the nodes)), the second predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min ... is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle Mand the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 6
Mielenz does not disclose wherein the control center is configured to determine that there is the collision risk when the control center determines, based on the actual passage time, that a difference between a time at which the first autonomous driving vehicle is predicted to pass the second node and the first scheduled passage time is equal to or less than a third predetermined time.
However, Lin teaches and the first scheduled passage time (The target vehicle and the
target object are scheduled in a coordinated manner, so that the target vehicle and the target
object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage
time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured to determine that
there is the collision risk when the control center determines (The collision determination
unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34),
based on the actual passage time, (For example, when the host vehicle M passes through a point
"B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller
than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), that a difference between a time (shortest arrival time calculated by the shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle, and when the speed of the host vehicle is higher than a predetermined speed - Aso ¶9 (the calculation between the time it will take to reach each of the nodes, caused by a speed change, results in the third predetermined time)), at which the first autonomous driving vehicle is predicted to pass the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), is equal to or less than a third predetermined time (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object - Aso ¶10 (the third predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles' speed which will vary each time vehicles pass the nodes; the difference in time resulting from the time at which the vehicle reaches the first node and the time the vehicle reaches the second node will result in a time that is less than the time it will take to pass the pass the second node, the third predetermined time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 7
Mielenz further discloses by delaying (trajectory 45 is adapted by insertion of a time delay - Mielenz Fig 2 and ¶41), a scheduled time (manage the parking spaces of the parking facility and assign these to arriving vehicles ... based on other criteria... the schedule - Mielenz ¶13), at which the second autonomous driving vehicle passes a third node, out of the nodes indicating the travel route of the second autonomous driving vehicle (In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay - Mielenz Fig 2 and ¶41 (the third node being the sensor 30 that is closest to the vehicle 50, the second vehicle)), that is located forward of the second autonomous driving vehicle in the traveling direction and closer to the second autonomous driving vehicle than the second node (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy .... For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15 ... monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the third node is the sensor located closest to vehicle 50, the second vehicle, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose wherein the control center is configured to delay, when the
control center determines that there is the collision risk, the first scheduled passage.
However, Lin teaches the first scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time,
for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches wherein the control center is configured to delay (When it is
determined that t.sub.min <t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs
determination result information representing the effect. The output determination result
information is received by, for example, a traveling status setting device. In the traveling status
setting device, the best vehicle route candidate is selected on the basis of the determination result
information of a plurality of vehicle route candidates - Aso Fig 1 and ¶35 (the travel status
setting device alters routes, based on information from points A (first node) and Point B (second
node), by selecting the best route, to avoid collision risks just like the control center)), when the
control center determines that there is the collision risk (The collision determination
unit 17 receives the route candidate information output from the vehicle route candidate
acquisition unit 11 and the road data information output from the shortest arrival time
calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 8
Mielenz does not disclose wherein the control center is configured to determine the first autonomous driving vehicle as a preceding vehicle of the second autonomous driving vehicle in dependence on the scheduled passage times determined when the travel routes of the first autonomous driving vehicle and the second autonomous driving vehicle are calculated.
However, Aso teaches wherein the control center is configured to determine the first autonomous driving vehicle as a preceding vehicle of the second autonomous driving vehicle in dependence on the scheduled passage times determined when the travel routes of the first autonomous driving vehicle and the second autonomous driving vehicle are calculated (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16., When it is determined that t.sub.min <t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates - Aso Fig 1 and ¶34 & ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the control center)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 9
Mielenz discloses [a] method to manage traveling of a plurality of vehicles (risk of a collision between vehicles encountering one another is reduced - Mielenz Fig 2 and ¶10 (where collisions are prevented by stopping and delaying vehicle movement)), for each of a plurality of nodes indicating a travel route in a parking lot, the method comprising (The map is continuously
updated with pieces of surroundings information detected with the aid of sensor units 30  Mielenz Fig 2 and ¶43): second node, out of the nodes that is located forward of the first node in a traveling direction of the first autonomous driving vehicle wherein the first autonomous driving vehicle, the second node before the second autonomous driving vehicle, the second node (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy…For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15…monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the second node is the sensor located in the top left corner, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose by setting a scheduled passage time: acquiring an actual passage time at which a first autonomous driving vehicle has actually passed a first node, out of the nodes indicating the travel route of the first autonomous driving vehicle; determining a collision risk between a second autonomous vehicle and the first autonomous driving vehicle by comparing the actual passage time of the one of the first autonomous driving vehicle and the second autonomous driving vehicle with the scheduled passage of time of the same one of the first autonomous driving vehicle and the second autonomous driving vehicle, wherein the first autonomous driving vehicle and the second autonomous driving vehicle are each scheduled to pass-a, is scheduled to pass, is scheduled to pass; and delaying a first scheduled passage time at which the second autonomous vehicle is scheduled to pass the second node and deliver the delayed first scheduled passage time to the second autonomous driving vehicle to cause the second autonomous driving vehicle to pass the second node following the first autonomous driving vehicle when it is determined that there is the collision risk
However, Lin teaches by setting a scheduled passage time, with the scheduled passage of time, are each scheduled to pass-a, is scheduled to pass, is scheduled to pass, a first scheduled passage time, is scheduled to pass (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches acquiring an actual passage time at which a first autonomous driving vehicle has actually passed a first node, out of the nodes indicating the travel route
of the first autonomous driving vehicle (host vehicle M passes through a point ''A", since the passage time t.sub.A is smaller than the shortest arrival time t.sub.min (t.sub.A&lt;t.sub.min), it is determined that there is no possibility of collision between the other vehicle M2 and the host vehicle M.-Aso Fig 7 and ¶43 (the first node is point "A" and the actual passage time is the passage time)); determining a collision risk between a second autonomous vehicle and the first autonomous driving vehicle by comparing the actual passage time of the one of the first autonomous driving vehicle and the second autonomous driving vehicle, of the same one of the first autonomous driving vehicle and the second autonomous driving vehicle, wherein the first autonomous driving vehicle and the second autonomous driving vehicle (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16...The collision determination unit 17 determines whether or not the passage time t at which the host vehicle passes through each point - Aso Fig 1 and ¶34 (the actual passage time being the passage time)), and delaying a first scheduled passage time at which the second autonomous vehicle, the second node and deliver the delayed first scheduled passage time to the second autonomous driving vehicle to cause the second autonomous driving vehicle to pass the second node following the first autonomous driving vehicle when it is determined that there is the collision risk (When it is determined that t.sub.min <t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates – Aso Fig 1 and ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the control center)). 
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 10
Mielenz does not disclose determining that there is the collision risk, when the actual passage time is later than a, at which the first autonomous driving vehicle passes the first node.
However, Lin teaches second scheduled passage time set in advance (The target vehicle
and the target object are scheduled in a coordinated manner, so that the target vehicle and the
target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled
passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are
all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), when the actual passage time is later than a, at which the first autonomous driving vehicle passes the first node (For example, when the host vehicle M passes through a point "B ", since the passage time to is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max (t.sub.min <t<t.sub.max), it is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso Fig 7 and ¶43 (the actual passage time being the passage time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 11
Mielenz does not disclose determining that there is the collision risk when the actual passage time is later than the second scheduled passage time by a first predetermined time or more, the first predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle.
However, Lin teaches second scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time,
for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in
advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), when the actual passage time is later than the, by a first predetermined time or more (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object – Aso ¶10 (the first predetermined time being the shortest arrival time and the actual passage time being the passage time at each node)), the first predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min ... is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle Mand the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 12
Mielenz does not disclose determining that there is the collision risk when the prediction, based on the actual passage time, that the first autonomous driving vehicle passes the second node later than a third scheduled passage time set in advance at which the first autonomous driving vehicle passes the second node.
However, Lin teaches a third scheduled passage time set in advance (The target vehicle
and the target object are scheduled in a coordinated manner, so that the target vehicle and the
target object can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled
passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk when the prediction (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16 ... The collision determination unit 17 determines whether or not the passage time tat which the host vehicle passes through each point - Aso Fig 1 and ¶34 (the actual passage time being the passage time)), based on the actual passage time, that the first autonomous driving vehicle passes the second node later than, at which the first autonomous driving vehicle passes the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 13
Mielenz does not disclose determining that there is the collision risk when the prediction, that the first autonomous driving vehicle passes the second node later than the third scheduled passage time by a second predetermined time or more, the second predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle.
However, Lin teaches the third scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled passage time,
for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk when the prediction (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), that the first autonomous driving vehicle passes the second node later than (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), by a second predetermined time or more (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object – Aso ¶10 (the second predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles' speed which will vary each time vehicles pass the nodes)), the second predetermined time being determined based on a relative positional relationship between the first autonomous driving vehicle and the second autonomous driving vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min ... is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle Mand the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 14
Mielenz does not disclose determining that there is the collision risk, based on the actual passage time, that a difference between a time at which the first autonomous driving vehicle is predicted to pass the second node and the first scheduled passage time is equal to or less than a third predetermined time.
However, Lin teaches and the first scheduled passage time (The target vehicle and the
target object are scheduled in a coordinated manner, so that the target vehicle and the target
object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage
time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34), based on the actual passage time, (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), that a difference between a time (shortest arrival time calculated by the shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle, and when the speed of the host vehicle is higher than a predetermined speed - Aso ¶9 (the calculation between the time it will take to reach each of the nodes, caused by a speed change, results in the third predetermined time)), at which the first autonomous driving vehicle is predicted to pass the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max ... it is determined that there is the possibility of collision between the pedestrian Hand the host vehicle M. - Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), is equal to or less than a third predetermined time (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle ... the collision determination means determines that there is a possibility that the host vehicle collides with the other object - Aso ¶10 (the third predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles' speed which will vary each time vehicles pass the nodes; the difference in time resulting from the time at which the vehicle reaches the first node and the time the vehicle reaches the second node will result in a time that is less than the time it will take to pass the pass the second node, the third predetermined time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 15
Mielenz further discloses by delaying (trajectory 45 is adapted by insertion of a time delay - Mielenz Fig 2 and ¶41), a scheduled time (manage the parking spaces of the parking facility and assign these to arriving vehicles ... based on other criteria... the schedule - Mielenz ¶13), at which the second autonomous driving vehicle passes a third node, out of the nodes indicating the travel route of the second autonomous driving vehicle (In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay - Mielenz Fig 2 and ¶41 (the third node being the sensor 30 that is closest to the vehicle 50, the second vehicle)), that is located forward of the second autonomous driving vehicle in the traveling direction and closer to the second autonomous driving vehicle than the second node (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy .... For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15 ... monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the third node is the sensor located closest to vehicle 50, the second vehicle, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose determining that there is the collision risk, the first scheduled passage.
However, Lin teaches the first scheduled passage time (The target vehicle and the target
object are scheduled in a coordinated manner, so that the target vehicle and the target object
can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time,
for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a
method, with multiple embodiments, for navigating vehicles inside a parking lot using
information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a
method for navigating vehicles inside a parking lot using information provided by vehicles and
coordinates their movements according to a schedule, as taught by Lin, to prevent collisions
using multiple redundant means of detection and coordination.
However, Aso teaches determining that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time
calculation unit 15 and the longest stopover time calculation unit 16. - Aso Fig 1 and ¶34).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement
timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
As per claim 16
Mielenz does not disclose determining the first autonomous driving vehicle as a preceding vehicle of the second autonomous driving vehicle in dependence on the scheduled passage times determined when the travel routes of the first autonomous driving vehicle and the second autonomous driving vehicle are calculated.
However, Aso teaches determining the first autonomous driving vehicle as a preceding vehicle of the second autonomous driving vehicle in dependence on the scheduled passage times determined when the travel routes of the first autonomous driving vehicle and the second autonomous driving vehicle are calculated (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16., When it is determined that t.sub.min <t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates - Aso Fig 1 and ¶34 & ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the control center)).
Mielenz discloses a method, with multiple embodiments, for navigating automated
vehicles in a parking lot using sensors and prevents collisions using information from sensors,
vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches
an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects
using nodes and movement timing.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating
automated vehicles in a parking lot using sensors and prevents collisions using information from
sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an
apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and
coordination.
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Isobe et al., JP-2019036058-A, A series of sensor nodes used to detect passenger vehicles and compare the actual passage times with scheduled passage times for multiple autonomous vehicles. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668  
                                                                                                                                                                                                      /Thomas Ingram/Primary Examiner, Art Unit 3668